Case 6:09-cr-00031-LGW-CLR Document 93 Filed 09/23/20 Page 1of5

GAS 245D (Rev. 09/11} Judgment in a Criminal Case for Revocations

 

‘UNITED STATES OF AMERICA

Emmanuel Rossell Hills

THE DEFENDANT:

UNITED STATES DISTRICT COURT

Southern District of Georgia
Statesboro Division

JUDGMENT IN A CRIMINAL CASE

v. (For Revocation of Probation or Supervised Release)

Case Number: 6:09CR0003 1-1
USM Number: 14062-021

Laura G. Hastay
Defendant’s Attorney

& admitted guilt to violation of mandatory conditions of the term of supervision.

(1 was found in violation of conditions(s) after denial of guilt.

 

The defendant is adjudicated guilty of these offenses:

Violation Number
1

3

Nature of Violation Violation Ended
The defendant failed to refrain from any unlawful use of a controlled substance August 30, 2018
(mandatory condition).

The defendant failed to refrain from any unlawful use of a controlled substance November 26, 2018
(mandatory condition). Oe
See Page 2 for Additional Violations.

The defendant is sentenced as provided in Pages 3 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.

The defendantis discharged as to Violation Number 2.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of Lh in economic circumstances.

September 21 0

Last Four Digits of Defendant’s Soc. Sec: 1261

Defendant’s Year of Birth: 1982

 

 
 

Signature of J¥dge

City and State of Defendant’s Residence:

Savannah, Georgia

LISA GODBEY WOOD
UNITED STATES DISTRICT JUDGE

Name and Title of Judge

Sea La bed Zz YH 22270

Date

 
Case 6:09-cr-00031-LGW-CLR Document 93 Filed 09/23/20 Page 2 of 5

 

GAS 245D (Rev. 09/11) Judgment in a Criminal Cc ‘ase for Revocations
Judgment— Page 2 of 5
DEFENDANT: Emmanuel Rossell Hills
CASE NUMBER: 6:09CR0G031-1
ADDITIONAL VIOLATIONS
Violation Number ’ Nature of Violation Violation Ended
4 The defendant failed to refrain from any unlawful use of a controlled substance February 20, 2019
(mandatory condition).
5 The defendant failed to refrain from any unlawful use of a controlled substance February 10, 2020
(mandatory condition).
6 The defendant failed to refrain from any unlawful use of a controlled substance March 3, 2020
(mandatory condition).
7 The defendant failed to pay a fine or restitution obligation in accordance with March 13, 2020

the schedule of payments set forth by the Court (mandatory condition).
Case 6:09-cr-00031-LGW-CLR Document 93 Filed 09/23/20 Page 3 of 5

 

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations
Judgment— Page 3 of 5
DEFENDANT: Emmanuel Rossell Hills
CASE NUMBER: 6:09CR00031-1
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 6 months as to each of Counts 2 and 4, to be served concurrently, with credit for time served.

[ =‘ The Court makes the following recommendations to the Bureau of Prisons:

EJ The defendant is remanded to the custody of the United States Marshal.

Ol _ The defendant shall surrender to the United States Marshal for this district:

 

O sat O am. OO pm. on
1 asnotified by the United States Marshal.

(1) =‘ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

OU __ before 2 p.m. on

 

Ol _asnotified by the United States Marshal.

1 . asnotified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 6:09-cr-00031-LGW-CLR Document 93 Filed 09/23/20 Page 4of 5

 

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations
Judgment— Page 4 of 5
DEFENDANT: Emmanuel Rossell Hills
CASE NUMBER: 6:09CRO0003 1-1
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : 6 months as to each of Counts 2 and 4, to
be served concurrently.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of

0 future substance abuse. (Check. if applicable.)
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check. if applicabie.)
KX The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
[1 seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
[) The defendant shall participate in an approved program for domestic violence. (Check. if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
confirm the defendant’s compliance with such notification requirement.
Case 6:09-cr-00031-LGW-CLR Document 93 Filed 09/23/20 Page 5 of 5

 

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

Judgment— Page 5 of 5
DEFENDANT: Emmanuel Rossell Hills
CASE NUMBER: 6:09CRO0031-1

14) any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not tamper with
any testing procedure.

The defendant shall participate in a program of treatment for drug and alcohol abuse. The costs of treatment shall be paid by the

defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-party payment.

The defendant shall participate in a program of mental health treatment. The costs of treatment shall be paid by the defendant in
an amount to be determined by the probation officer, based on ability to pay or availability of third-party payment.

The defendant shall provide the probation officer with access to any requested financial information. The defendant shall not
incur new credit charges or open additional lines of credit without the approval of the probation officer unless the defendant is in
compliance with the installment payment schedule.

The defendant shall submit his or her person, property, house, residence, office, papers, vehicle, computers (as defined in 18
U.S.C. § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the United
States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant shall
warn any other occupants that the premises may be subject to searches pursuant to this condition.

ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and-or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
